Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000021
                                                        09-NOV-2017
                                                        08:42 AM




                          SCWC-14-0000021

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                          ARLEY H. NOZAWA,
                  Petitioner/Plaintiff-Appellant,

                                vs.

               OPERATING ENGINEERS LOCAL UNION NO. 3,
                   Respondent/Defendant-Appellee,

                                and

  JOHN DOES 1-5, JANE DOES 15, DOE CORPORATIONS 1-5, DOE LLCS 1-5,
     DOE PARTNERSHIPS 1-5, DOE NON-PROFIT ORGANIZATIONS 1-5, and
                    DOE GOVERNMENTAL AGENCIES 1-5,
                              Defendants.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0000021; CIVIL NO. 11-1-2623-10)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant’s application for writ

 of certiorari, filed on September 27, 2017, is hereby accepted
and will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

         DATED: Honolulu, Hawaii, November 9, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                2